Citation Nr: 1639579	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-47 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected major depression.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disease, to include as secondary to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, March 2015, and May 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The appeal for a higher rating for major depression was previously before the Board in July 2013 and remanded for additional development.  Thereafter, in a January 2014 decision, the Board denied the appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  By a September 2014 order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the matter for action consistent with the JMR.

The Board once again remanded the claim for a higher rating, for further development, in February 2015.  Following the completion of the requested development, the Board again denied the appeal in an October 2015 decision.  The Veteran once again, appealed the Board's decision to the Court.  By an April 2016 order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's October 2015 decision and remanded the matter for action consistent with the JMR.

Also in October 2015, the Board remanded the requests to reopen claims for service connection for bilateral lower extremity peripheral neuropathy and congestive heart failure, as well as a claim of entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  The AOJ has not completed the directed action with respect to the remanded TDIU claim and it is not presently on appeal.  

Regarding the requests to reopen the claims for service connection, the basis of the Board's October 2015 remand was so that a Board hearing would be scheduled.  However, a review of the VBMS file reveals that in August 2016, the Veteran submitted a signed statement, withdrawing his hearing request and requested that the Board issue a decision without delay.  As the Veteran has withdrawn the hearing request with respect to the claims to reopen, the claims were certified to the Board in August 2015, and the AOJ has no action pending on the appeals, they are ripe for adjudication and have been associated with the appeal for the increased rating claim.

The Board also observes that the Veteran recently perfected an original appeal of 23 additional issues; however, a review of VA's Veterans Appeals Control and Locator System (VACOLS) shows recent AOJ action pending in reference to the claims.  As it appears that the AOJ is still working on the claims, and they have not yet been certified to the Board, the Board will not take jurisdiction over the issues at this time.  

A review of the Veteran's VBMS file also reveals that additional, pertinent evidence regarding the increased rating claim has been added to the file since the most recent statement of the case.  The evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ) in connection with the claim presently on appeal and the Veteran has not waived such review.  As such, the claim is remanded below. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher rating for major depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2016 rating decision, the AOJ granted entitlement to service connection for neuropathy of the left and right lower extremities; there is no unresolved question of fact or law in these matters before the Board.  

2.  The July 2013 rating decision denying service connection for congestive heart failure is final. 

3.  The evidence received since the last denial in July 2013 is new, but does not, when considered with previous evidence of record, raise a reasonable possibility of substantiating the claim for service connection for congestive heart failure.


CONCLUSIONS OF LAW

1.  The appeal seeking to reopen the claim for entitlement to service connection for left lower extremity peripheral neuropathy is moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).

2.  The appeal seeking to reopen the claim for entitlement to service connection for right lower extremity peripheral neuropathy is moot.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.101 (2015).

3.  As pertinent evidence received since the prior denial of service connection for congestive heart failure, is not new and material, the criteria to reopen the claim are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed Appeal 

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101 (2015).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (d)(5) (West 2014).

In August 2015, the AOJ certified the issues of entitlement to service connection for peripheral neuropathy of the left and right lower extremities to the Board. Subsequent to certifying the claims to the Board, in June 2016, the AOJ granted service connection for neuropathy of the left and right lower extremities as due to  service-connected Parkinson's disease, based upon the same symptoms and manifestations reported in support of the lower extremity neuropathy claim that was remanded by the Board.  As claims for neuropathy of the bilateral lower extremities have been granted, no unresolved question of fact or law remains before the Board.  See 38 U.S.C.A. § 7105; see also Baughman, supra.  

The Board notes that the Veteran filed a timely notice of disagreement with the effective date assigned in the June 2016 rating decision.  The Veteran's appeal for an earlier effective date for the service-connected lower extremities is presently being addressed at the AOJ, and that appeal, which is not yet ripe for adjudication by the Board, is the appropriate vehicle for asserting entitlement to service connection for neuropathy in the lower extremities, prior to the currently assigned date.  The Veteran is not prejudiced by the Board's dismissal of the service connection claim. 






II.  Request to Reopen 

a.  VA's Duties to Notify and Assist 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159(b)(2015).  VA's duty to notify was satisfied by the notice accompanying the Veteran's application for disability benefits, dated in March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs), pertinent VA and private treatment records, as well as VA examination reports, have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Significantly, in the context of claims to reopen, the duty to provide an examination or opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159 (c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  As discussed below, new and material evidence has not been presented in this case, and therefore the adequacy of any VA examination report of record, is moot. 

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to adjudicate the appeal.  

b.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the AOJ, by a decision entered in July 2013, denied the Veteran's claim for service connection for congestive heart failure on the grounds that the disorder was not directly related to service or caused or aggravated by service-connected diabetes mellitus, type II.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year, nor have any pertinent service records been added to the file since that time.  38 C.F.R. § 3.156 (b) (2015).  Thus, the decision became final.  38 U.S.CA. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001- such as the Veteran's -evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

In this case, the evidence previously considered at the time of the last final decision in July 2013, included service treatment records, VA treatment records, and VA examination reports.  Significantly, the record included favorable VA treatment records as well as an email from a VA cardiologist, indicating a relationship between the Veteran's service-connected diabetes mellitus, type II and his congestive heart failure.  The email from the Veteran's VA cardiologist also indicated that the Veteran had coronary artery disease in addition to other disabilities.  However, the July 2013 rating decision denied the claim.   

None of the evidence received after the July 2013 denial supports a finding that the Veteran's congestive heart failure was caused or aggravated by his service-connected diabetes mellitus, type II, or directly related to service.  To the contrary, a March 2015 VA examination report explains why the congestive heart failure is not aggravated by service-connected diabetes mellitus, type II as well as the fact that the Veteran's heart disorders are nonischemic in nature and thereby not presumptively due to herbicide exposure in service.  

While some of the evidence of record is new, it does not substantiate the Veteran's claim.  Because the new evidence does not support a finding of the only element that was missing at the time of the July 2013 rating decision - a relationship to service or service-connected disability - the evidence is not material.  As such, the claim cannot be reopened at this time. 


ORDER

The request to reopen the claim for service connection for left lower extremity peripheral neuropathy is dismissed as moot.

The request to reopen the claim for service connection for right lower extremity peripheral neuropathy is dismissed as moot.

New and material evidence has not been submitted to reopen the claim of service connection for congestive heart failure, and the appeal to reopen is denied.


REMAND

Regarding the claim for a higher rating for major depression, further development is required. 

In this case, following the April 2016 JMR but during the pendency of the present appeal, the Veteran filed a claim for service connection of another acquired psychiatric disorder.  As a result, the AOJ obtained a VA psychiatric opinion as well as VA treatment records that are also relevant to the increased rating claim presently on appeal.  The relevant evidence has not yet been reviewed by the AOJ in reference to the claim for an increased rating for major depression and has not been waived by the Veteran or his attorney.  VA regulations provide that any pertinent evidence that is not accompanied by a waiver of AOJ consideration must be referred to the AOJ for readjudication and issuance of a Supplemental Statement of the Case (SSOC). 38 C.F.R. § 20.1304 (2015).

Of note, the Veteran also submitted a recent, private, psychiatric evaluation report and waived AOJ review of the same.  However, the Board may not proceed to adjudicate the claim at this time as there remains other pertinent evidence that has not been reviewed by the AOJ and the Veteran has not waived such review. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claim of entitlement to a rating in excess of 50 percent for major depression, based on the entirety of the evidence, including evidence associated with the file since April 2016.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


